DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki (BLASTDAR) in view of Vacanti (US 20150084808).
Regarding claim 1, Zanki teaches a bi-static radar system configured for coherent detection of a radar-signal, said system comprising: a plurality of receiver modules in communication with a reference clock generator operable to generate a common reference clock signal at a reference-frequency (fig 10, show the transmit and receive antennas separate); and at least one fractional-N PLL associated with each of the plurality of receiver modules (page 5899, left column, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and fig 10, each segment has a different PLL), wherein each fractional-N PLL is configured to generate a local clock signal independently for the respective receiver module based on the common reference clock signal (page 5899, left column, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and fig 10, each segment has a different PLL), such that the bi-static radar system is operable to coherently detect a radar signal (para 5988, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect”), a transmit circuit that transmits for each of the plurality of receiver modules a oscillor signal used in a receiver chip (fig 10), the transmit chip being controlled by the respective fractional N-PLL associated with a particular receiver module (page 5899, left side “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and  fig 10, item PLL chip)
Regarding claim 1, Zanki does not teach an independent voltage-controlled oscillator (VCO) for each of the plurality of receiver modules, the independent VCO being controlled, by the respective fractional N-PLL associated with a particular receiver module, using the local clock signal for that particular receiver module such that the bi-static radar system is operable to coherently detect a radar signal.  Vacanti teaches a transmitter circuit containing an independent voltage controlled oscillator (fig 4, item 422), the VCO being controlled by a fractional PLL ((fig 4, item 426) using a local clock (fig 4, item 431) such that a radar system is operable to coherently detect radar signals (fig 4, items 425, 416, 408, 420, and 120). It would have been obvious to modify Zanki to include an independent voltage-controlled oscillator (VCO) for each of the plurality of receiver modules, the independent VCO being controlled, by the respective fractional N-PLL associated with a particular receiver module, using the local clock signal for that particular receiver module such that the bi-static radar system is operable to coherently detect a radar signal because it is merely applying a known coherent detector of a radar system to the coherent radar detector of Zanki to yield a predictable radar detector.
Regarding claim 2, Zanki teaches the plurality of receiver modules includes a first receiver module and a second receiver module spaced apart from the first receiver module (fig 10, show segment 1-4 with separate receive module spaced apart from each other). 
Regarding claim 4, Zanki teaches each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”)
Regarding claim 5, Zanki teaches the local-oscillator signal used to coherently detect the radar-signal by the plurality of receiver module (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”).
Regarding claim 6, Zanki teaches the system comprises: a plurality of transmitters, each one of the plurality of transmitters is associated with one of the plurality of receiver modules to form a plurality of radar-transceivers (fig 10, shows each segment having a transmitting antenna and receiving antenna).
Regarding claim 7, Zanki teaches each of the plurality of radar- transceivers includes a fractional-N phase-lock-loop. (fig 10, shows each segment having a transmitting antenna and receiving antenna and a PLL and page 5899 “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”).
Regarding claim 8, Zanki teaches each fractional-N phase-lock-loop generates the radar-signal at the radar-frequency based on the common reference clock signal (fig 10 shows a reference clock being input into each segment).
Regarding claim 9, Zanki teaches each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal  (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”).
Regarding claim 10, Zanki teaches the local-oscillator signal is used to coherently detect the radar-signal (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”).
Regarding claim 11, Zanki teaches each fractional-N phase-lock-loop: generates the radar-signal at the radar-frequency based on the common reference clock signal (fig 10 shows a reference clock being input into each segment).; and generates a local oscillator-signal at the radar-frequency based on the common reference clock signal (fig 10 shows a reference clock being input into each segment), said local-oscillator signal used to coherently detect the radar-signal (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”).
Regarding claim 16, Zanki teaches each of the plurality of receiver modules is a transceiver module that includes a transmitter (fig 10 shows transmit antenna on the same segment as the receiver)
Regarding claim 17, Zanki teaches each fractional-N PLL is configured to generate a clock signal independently for the transmitter of the respective transceiver module (fig 10 shows each PLL on a different segment).
Regarding claim 18, Zanki teaches coherently detecting, using a plurality of receiver modules (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”) each associated with at least one fractional-N PLL (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”), a radar-signal based on the common reference clock signal (fig 10 shows a reference clock being input into each segment); generating, with a reference clock generator in communication with the plurality of receiver modules, a common reference clock signal at a reference- frequency  (fig 10 shows a reference clock being input into each segment); independently generating with each fractional-N PLL a local clock signal for the respective receiver module based on the common reference clock signal (fig 10 and page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”), such that the bi-static radar system is operable to coherently detect a radar signal (fig 10 transmit and receive antennas and page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”), the transmit chip being controlled by the respective fractional N-PLL associated with a particular receiver module (page 5899, left side “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and  fig 10, item PLL chip)
Regarding claim 18, Zanki does not teach an independent voltage-controlled oscillator (VCO) for each of the plurality of receiver modules, the independent VCO being controlled, by the respective fractional N-PLL associated with a particular receiver module, using the local clock signal for that particular receiver module such that the bi-static radar system is operable to coherently detect a radar signal. Vacanti teaches a transmitter circuit containing an independent voltage controlled oscillator (fig 4, item 422), the VCO being controlled by a fractional PLL ((fig 4, item 426) using a local clock (fig 4, item 431) such that a radar system is operable to coherently detect radar signals (fig 4, items 425, 416, 408, 420, and 120). IT would have been obvious to modify Zanki to include an independent voltage-controlled oscillator (VCO) for each of the plurality of receiver modules, the independent VCO being controlled, by the respective fractional N-PLL associated with a particular receiver module, using the local clock signal for that particular receiver module such that the bi-static radar system is operable to coherently detect a radar signal because it is merely applying a known coherent detector of a radar system to the coherent radar detector of Zanki to yield a predictable radar detector.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki (BLASTDAR) in view of Williams (US 20060066476)
Regarding claim 19, Zanki teaches a bi-static radar system configured for coherent detection of a radar-signal (fig 10 transmit and receive antennas), the system comprising: a reference clock generator operable to generate a common reference clock signal at a reference-frequency that is proportional to a fraction of a radar-frequency of a radar- signal transmitted by the system (fig 10 and page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” the fractal Pll by definition allow a frequency step to be a fraction of the reference frequency), a plurality of transmit-receive modules (fig 10, segments 1-4), each comprising: a transmitter operable to generate the radar-signal at the radar-frequency based on the reference clock-signal (fig 10 show transmit antennas in each segment); a receiver operable to coherently detect the radar-signal based on the reference clock-signal  (fig 10 transmit and receive antennas and page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”); each fractional-N PLL uses the common reference clock signal (fig 10 shows a reference clock being input into each segment).
Regarding claim 19, Zanki does not teach an independent VCO made to be coherent by controlling the independent VCO with a separate fractional-N PLL. Williams teaches a transmitter circuit containing an independent voltage controlled oscillator (fig 4, item 422), the VCO made to be coherent by controlling the independent VCO with a separate PLL (para 78, “The COHO 1712 is a coherent oscillator generally with a VCO (voltage controlled oscillator--that is, one that changes frequency with change in voltage) and a PLL (phase locked loop--to keep the frequency stable and locked to some reference)”). It would have been obvious to modify Zanki to include an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL because it is expected the pll would be used to module a transmitted signal out of a radar.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki in view of Vacanti as applied to claim 2 above, and further in view of Neff (US 8532862).
Regarding claim 3, Neff teaches the first receiver module is spaced apart from the second receiver module by more than five-hundred-millimeters (fig 2b shows two radar devices on opposite sides of a car which is a distance greater than 500mm). It would have been obvious to modify Zanki in view of Vacanti to include the first receiver module is spaced apart from the second receiver module by more than five-hundred-millimeters because is merely a design choice of how far away to keep receiver modules apart with no new or unexpected results in the received signals
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki in view of Vacanti as applied to claim 11 above, and further in view of El Mozine et al (US 20150295582).
Regarding claim 12, El Mozine teaches the system comprises a plurality of serializer / deserializer chipset pairs used to communicate the common reference clock signal to each of the plurality of radar-transceivers (para 39, “the clock generation circuit 100 may be included in another component of the wireless communication device 300, such as in a reference clock for a circuit, such as a serializer/deserializer (SerDes), a digital signal processing (DSP) circuit, and/or an application-specific integrated circuit (ASIC).”). It would have been obvious to modify Zanki in view of Vacanti to include the system comprises a plurality of serializer/deserializer chipset pairs used to communicate the common reference clock signal to each of the plurality of radar-transceivers because it is merely a substitution of a well-known method to communicate a clock with no new or unexpected results in the clock signal.
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki in view of Vacanti as applied to claim 6 or 1 above, and further in view of Hopper et al (US 20140101351).
Regarding claim 13, Hopper teaches the common reference clock signal is output by one of the plurality of radar-transceivers and communicated to the remainder of the plurality of radar-transceivers (para 21, “The "master node" comprises an originator of a clock signal (e.g., which can be derived from an I.sup.2S input), downstream data, network control and power)”). It would have been obvious to modify Zanki in view of Vacanti to include the common reference clock signal is output by one of the plurality of radar-transceivers and communicated to the remainder of the plurality of radar-transceivers because it is merely a substitution of well-known method to sync the plurality of transmitters with no new or unexpected result in the output signal.
Regarding claim 14, Hopper teaches a frame sync signal distributed to each fractional-N PLL (para 37, “detects synchronization pattern 80 to send a frame sync pulse to the PLL”). It would have been obvious to modify Zanki in view of Vacanti to include a frame sync signal distributed to each fractional-N PLL because it is merely a substitution of well-known method to sync a PLL signal with no new or unexpected result in the output signal. 
Regarding claim 15, Hopper teaches each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence (para 37, “The A.sup.2B digital logic module can include a Differential Manchester decoder block that runs on a clock recovered from twisted wire pair bus 14 and that detects synchronization pattern 80 to send a frame sync pulse to the PLL”). It would have been obvious to modify Zanki in view of Vacanti to include each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence because it is merely a substitution of well-known method to sync a PLL signal with no new or unexpected result in the output signal.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki in view of Williams as applied to claim 19 above, and further in view of Hopper et al (US 20140101351).
Regarding claim 21, Hopper teaches each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence (para 37, “The A.sup.2B digital logic module can include a Differential Manchester decoder block that runs on a clock recovered from twisted wire pair bus 14 and that detects synchronization pattern 80 to send a frame sync pulse to the PLL”). It would have been obvious to modify Zanki in view of Williams to include each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence because it is merely a substitution of well-known method to sync a PLL signal with no new or unexpected result in the output signal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648